NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN ORTIZ-BASILIO,                             No.    19-71840

                Petitioner,                     Agency No. A091-533-541

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Juan Ortiz-Basilio, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010). We review de novo claims of due process violations

in immigration proceedings. Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir.

2004). We deny the petition for review.

      The BIA did not abuse its discretion in denying Ortiz-Basilio’s motion to

reopen to reassess his eligibility for cancellation of removal on the ground that the

new evidence was not likely to change the result in his case. See Shin v. Mukasey,

547 F.3d 1019, 1025 (9th Cir. 2008) (stating that petitioners who seek to reopen

proceedings “bear a ‘heavy burden’ of proving that, if proceedings were reopened,

the new evidence would likely change the result in the case.” (quoting Matter of

Coelho, 20 I. & N. Dec. 464, 473 (BIA 1992))).

      Ortiz-Basilio’s contentions that the agency violated his right to due process

fail. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process claim).

      The agency did not abuse its discretion in denying Ortiz-Basilio’s motion to

reopen and terminate removal proceedings where his challenge to the agency’s

jurisdiction under Pereira v. Sessions, 138 S. Ct. 2105 (2018), is foreclosed by

Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th Cir. 2019) (rejecting the

contention that lack of hearing information in notice to appear deprived

immigration court of jurisdiction).




                                          2                                    19-71840
The stay of removal remains in place until issuance of the mandate.

PETITION FOR REVIEW DENIED.




                                  3                                   19-71840